Exhibit 10.1

 

Execution Copy

 

FOURTH AMENDMENT TO
CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), dated as of
February 6, 2008 (the “Fourth Amendment Closing Date”) is among HILAND
OPERATING, LLC, a Delaware limited liability company (the “Borrower”), the banks
and other financial institutions listed on the signature pages hereto (together
with each other person who becomes a Lender, collectively the “Lenders”), and
MIDFIRST BANK, a federally chartered savings association, individually as a
Lender and as the Administrative Agent (the “Administrative Agent”).

 

Preliminary Statement

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit Agreement dated as of February 15, 2005 (as same may be
further amended, restated, increased and extended, the “Original Credit
Agreement”), under and subject to the terms of which the Lenders have committed
to make Revolving Loans and issue Letters of Credit to the Borrower; and

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain First Amendment to Credit Agreement dated as of September 26, 2005
(the “First Amendment”); and

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Second Amendment to Credit Agreement dated as of June 8, 2006; and

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Third Amendment to Credit Agreement dated as of July 13, 2007 (the
“Third Amendment”; together with the First Amendment, the Second Amendment and
the Original Credit Agreement, the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested that the Administrative Agent and Lenders
modify the Credit Agreement to change certain terms thereof, including, among
other things, to increase the size of the Revolver A Commitment from
$241,000,000 to $291,000,000; and

 

WHEREAS, the Administrative Agent and Lenders have agreed to modify the Credit
Agreement in accordance with the terms and conditions contained in this Fourth
Amendment; and

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders wish to execute
this Fourth Amendment to evidence such agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Borrower, the Administrative
Agent and the Lenders hereby

 

--------------------------------------------------------------------------------


 

agree as follows (all capitalized terms used herein and not otherwise defined
shall have the meanings as defined in the Credit Agreement):

 

Section 1.               Amendment to Section 1.01.  Section 1.01 of the Credit
Agreement is hereby amended as follows:

 


(A)           THE DEFINITION OF “REVOLVER A COMMITMENT” IS HEREBY AMENDED BY
DELETING SUCH DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

““Revolver A Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolver A Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolver A Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, (b) increased
from time to time pursuant to Section 2.20, and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Lender’s Revolver A Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Revolver A Commitments is $291,000,000.”

 


(B)           THE FOLLOWING DEFINITION OF “FOURTH AMENDMENT” IS HEREBY ADDED IN
PROPER ALPHABETICAL ORDER:


 

““Fourth Amendment” means that certain Fourth Amendment to Credit Agreement by
and between the Borrower, the Administrative Agent and the Lenders dated as of
the Fourth Amendment Closing Date, amending this Agreement.”

 


(C)           THE FOLLOWING DEFINITION OF “FOURTH AMENDMENT CLOSING DATE” IS
HEREBY ADDED IN PROPER ALPHABETICAL ORDER:


 

““Fourth Amendment Closing Date” shall mean February 6, 2008.”

 


(D)           THE DEFINITION OF “SECURITY DOCUMENTS” IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

““Security Documents” means the guaranty of each of the Guarantors, together
with any guaranty delivered pursuant to Section 5.16 hereof, and any and all
other security agreements, pledge agreements, mortgages, deeds of trust,
leasehold mortgages, leasehold deeds of trust, guaranty agreements, landlord’s
consents, estoppels, assignments, UCC financing statements and all similar
documents executed by any Person in connection herewith, including, without
limitation, all documents and instruments listed on Schedule 1.01 attached
hereto, together with any agreements delivered pursuant to Section 5.12 hereof,
granting to the

 

2

--------------------------------------------------------------------------------


 

Administrative Agent for the benefit of the Lenders a first Lien and security
interest in substantially all of the Collateral of the Borrower and its
Subsidiaries as security for the Obligations, including, without limitation, any
such documents or agreements delivered with respect to the Bakken System
pursuant to the First Amendment; with respect to the Kinta Area Gas Gathering
System pursuant to the Second Amendment; and in connection with the Third
Amendment and the Fourth Amendment, in each case subject only to Liens permitted
by Section 6.02 hereof.”

 


SECTION 2.               AMENDMENT TO SECTION 2.20(A).  SECTION 2.20(A) OF THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:


 

“SECTION 2.20.    Increase of Revolver A Commitments.  (a) If, prior to and
after giving effect to any increase in the Revolver A Commitments pursuant to
this Section 2.20, no Default, Event of Default or Material Adverse Effect shall
have occurred and be continuing, the Borrower may at any time and from time to
time, but in no event more than one (1) time in any fiscal year, request an
increase of the aggregate Revolver A Commitments by notice to the Administrative
Agent in writing of the amount of such proposed increase (such notice, a
“Commitment Increase Notice”); provided, however, that (i) each such increase
shall be at least $10,000,000, (ii) the cumulative increase in Revolver A
Commitments pursuant to this Section 2.20 shall not exceed $50,000,000,
(iii) the Revolver A Commitment of any Lender may not be increased without such
Lender’s consent, (iv) the aggregate amount of the Lenders’ Revolver A
Commitments shall not exceed $341,000,000 and (v) such proposed increase shall
be further conditioned upon the Borrower’s delivery to the Administrative Agent,
who shall distribute such information to the Lenders, of the following, in each
case reasonably acceptable to the Required Lenders, both in form and substance:
(x) reasonable evidence that collateral, in addition to any and all Collateral
securing the Obligations as of the date of the Commitment Increase Notice, has
been acquired, or will be acquired with Borrowings made in connection with such
increase in the Revolver A Commitments, to secure the full amount of the
Obligations, as increased as contemplated by the Commitment Increase Notice and
(y) cash flow projections, including with respect to such acquired or to be
acquired collateral, which projections shall be prepared in good faith, based on
reasonable assumptions as of the date of the Commitment Increase Notice and if
requested by the Required Lenders, verified by independent third-parties
selected by the Administrative Agent.  Each Lender will notify the
Administrative Agent within fifteen (15) days after receipt of the evidence
described in clause (v) immediately above whether or not the additional
collateral, and the evidence thereof, is acceptable to such Lender provided that
if such notice is not received by the Administrative Agent within such time,
such Lender shall be deemed to be satisfied with such evidence.  If the
conditions in clauses (i) through (v) above have been satisfied, the

 

3

--------------------------------------------------------------------------------


 

Administrative Agent shall, within five (5) Business Days after the
Administrative Agent is aware that such conditions have been satisfied, notify
each Lender thereof.  Each Lender desiring to increase its Revolver A Commitment
shall notify the Administrative Agent in writing no later than fifteen (15) days
after receipt by the Lender of such notice from the Administrative Agent.  Any
Lender that accepts an offer to it by the Borrower to increase its Revolver A
Commitment pursuant to this Section 2.20 shall, in each case, execute an
agreement (a “Commitment Increase Agreement”), in substantially the form
attached hereto as Exhibit B, with the Borrower and the Administrative Agent,
whereupon such Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Revolver A Commitment as so
increased, and the definition of Revolver A Commitment in Section 1.01 and
Schedule 2.01 hereof shall be deemed to be amended to reflect such increase. 
Any Lender that does not notify the Administrative Agent within such period that
it will increase its Revolver A Commitment shall be deemed to have rejected such
offer to increase its Revolver A Commitment.  No Lender shall have any
obligation whatsoever to agree to increase its Revolver A Commitment.  Any
agreement to increase a Lender’s pro rata share of the increased Revolver A
Commitment shall be irrevocable and shall be effective upon notice thereof by
the Administrative Agent at the same time as that of all other increasing
Lenders.”

 


SECTION 3.               AMENDMENT TO SECTION 9.04(B)(I).  SECTION 9.04(B)(I) OF
THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:


 

“Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more banks, insurance companies, investment companies or funds
or other institutional lenders (other than Borrower or any Affiliate or
Subsidiary thereof) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of: (A) the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; (B) the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund; and (C) the Issuing Bank.”

 


SECTION 4.               AMENDMENT TO SECTION 9.04(B)(II)(C). 
SECTION 9.04(B)(II)(C) OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY
AND REPLACED WITH THE FOLLOWING:


 

“the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $5,000; and”

 

4

--------------------------------------------------------------------------------



 


SECTION 5.               AMENDMENT TO SECTION 9.04(B).  THE FOLLOWING IS HEREBY
ADDED AS SECTION 9.04(B)(VI) OF THE CREDIT AGREEMENT.


 

“Prior to assigning all or a portion of its rights and obligations under this
Agreement (including all or any portion of its Commitment and the Loans at the
time owing to it) (such portion, the “Proposed Assignment Interest”), the
assigning Lender shall deliver to MidFirst Bank, as a Lender, written notice
(the “Assignment Notice”) of its intention to make such an assignment to an
assignee (other than an Affiliate of such Lender).  The Assignment Notice shall
designate the terms and conditions such Lender proposes to govern the
assignment.  MidFirst Bank, as a Lender, shall have ten (10) days after receipt
of the Assignment Notice to accept in writing the terms of any such proposed
assignment in which event MidFirst Bank, as a Lender, and such assigning Lender
shall enter into an assignment agreement for the Proposed Assignment Interest on
the terms and conditions set forth in the Assignment Notice.  In the event
MidFirst Bank does not so accept the terms of the proposed assignment set forth
in the Assignment Notice, MidFirst Bank’s rights with respect to such Proposed
Assignment Interest shall terminate.  The rights of MidFirst Bank set forth in
this Section 9.04(b)(vi) shall be restored in the event such Lender does not
consummate a transaction with a third party on substantially the same terms as
set out in the Assignment Notice (taking into consideration all economic terms
of the proposed assignment agreement).  No assignee of MidFirst Bank (other than
an Affiliate of MidFirst Bank), may exercise the rights set forth in
this Section 9.04(b)(vi).”

 


SECTION 6.               AMENDMENT TO SCHEDULE 1.01.  SCHEDULE 1.01 TO THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY SCHEDULE 1.01
ATTACHED HERETO.


 


SECTION 7.               AMENDMENT TO SCHEDULE 2.01.  SCHEDULE 2.01 TO THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY SCHEDULE 2.01
ATTACHED HERETO.


 


SECTION 8.               AMENDMENT TO SCHEDULE 3.06(B).  SCHEDULE 3.06(B) TO THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY SCHEDULE
3.06(B) ATTACHED HERETO.


 


SECTION 9.               AMENDMENT TO SCHEDULE 3.24.  SCHEDULE 3.24 TO THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY SCHEDULE 3.24
ATTACHED HERETO.


 


SECTION 10.             RE-ALLOCATION OF COMMITMENTS.  NOTWITHSTANDING THE TERMS
OF SECTION 2.20(E) OR SECTION 2.20(F) OF THE CREDIT AGREEMENT, ON THE EFFECTIVE
DATE THERE SHALL EITHER BE NO LOANS OUTSTANDING OR ARRANGEMENTS SATISFACTORY TO
THE ADMINISTRATIVE AGENT SHALL HAVE BEEN MADE TO PREPAY ALL OUTSTANDING LOANS,
TOGETHER WITH ACCRUED INTEREST THEREON; PROVIDED, HOWEVER, THAT THE BORROWER
SHALL NOT BE REQUIRED TO MAKE ANY PAYMENTS REQUIRED UNDER SECTION 2.16 OF THE
CREDIT AGREEMENT IN CONNECTION WITH THE INCREASE ADJUSTMENTS IN THE COMMITMENTS
AS ARE EVIDENCED BY THIS FOURTH AMENDMENT.  ANY PREPAYMENT MADE BY THE BORROWER
IN ACCORDANCE WITH THE PRECEDING SENTENCE OF THIS SECTION 10 MAY BE MADE WITH
THE

 

5

--------------------------------------------------------------------------------



 


PROCEEDS OF AN ADVANCE MADE BY EACH OF THE LENDERS IN CONNECTION WITH THE
INCREASE AND ADJUSTMENT OF THE COMMITMENTS PURSUANT TO THIS SECTION 10.  THE
BORROWER AND ALL LENDERS HEREBY INSTRUCT AND IRREVOCABLY AUTHORIZE THE
ADMINISTRATIVE AGENT TO ACCEPT SUCH PREPAYMENTS, AFFECT SUCH OFFSETS, AND
DISTRIBUTE THE PROCEEDS OF EACH LOAN MADE BY ANY LENDER ON THE EFFECTIVE DATE AS
ARE NECESSARY TO EFFECT THE ADJUSTMENTS IN THE COMMITMENTS AS ARE EVIDENCED BY
THIS FOURTH AMENDMENT.


 


SECTION 11.             REPRESENTATIONS TRUE; NO DEFAULT.  THE BORROWER
REPRESENTS AND WARRANTS THAT:


 


(A)                                  THIS FOURTH AMENDMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED ON ITS BEHALF; THE CREDIT AGREEMENT, AS
AMENDED HEREBY, TOGETHER WITH THE OTHER LOAN DOCUMENTS TO WHICH THE BORROWER IS
A PARTY, CONSTITUTE VALID AND LEGALLY BINDING AGREEMENTS OF THE BORROWER
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS;


 


(B)                                 THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER CONTAINED IN ARTICLE III OF THE CREDIT AGREEMENT ARE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AS THOUGH MADE ON AND AS
OF THE DATE HEREOF EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE; AND


 


(C)                                  NO DEFAULT OR EVENT OF DEFAULT UNDER THE
CREDIT AGREEMENT HAS OCCURRED AND IS CONTINUING.


 


SECTION 12.             EXPENSES, ADDITIONAL INFORMATION.  THE BORROWER SHALL
PAY TO THE ADMINISTRATIVE AGENT ALL REASONABLE EXPENSES INCURRED IN CONNECTION
WITH THE EXECUTION OF THIS FOURTH AMENDMENT, INCLUDING ALL REASONABLE EXPENSES
INCURRED IN CONNECTION WITH ANY PREVIOUS NEGOTIATION AND LOAN DOCUMENTATION. 
THE BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT AND LENDERS ALL SUCH
OTHER DOCUMENTS, CONSENTS AND INFORMATION RELATING TO THE BORROWER AND EACH
OTHER LOAN PARTY AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY
REQUIRE TO ACCOMPLISH THE PURPOSES HEREOF.


 


SECTION 13.             CONDITIONS TO EFFECTIVENESS.  THIS FOURTH AMENDMENT
SHALL BECOME EFFECTIVE ON THE DATE (THE “EFFECTIVE DATE”) WHEN, AND ONLY WHEN:


 


(A)                                  THE BORROWER, THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND EACH LENDER SHALL HAVE EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT A COUNTERPART OF THIS FOURTH AMENDMENT;


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
RESOLUTIONS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, OF THE BORROWER AND EACH GUARANTOR AUTHORIZING THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS FOURTH AMENDMENT, EACH SUCH COPY BEING ATTACHED TO AN
ORIGINAL CERTIFICATE OF AN AUTHORIZED OFFICER OF THE BORROWER AND EACH
GUARANTOR, DATED AS OF THE FOURTH AMENDMENT CLOSING DATE CERTIFYING (I) THAT THE
RESOLUTIONS ATTACHED THERETO ARE TRUE, CORRECT AND COMPLETE COPIES OF
RESOLUTIONS DULY ADOPTED BY THE BORROWER AND EACH GUARANTOR, AS APPLICABLE,
(II) THAT SUCH RESOLUTIONS CONSTITUTE ALL RESOLUTIONS


 

6

--------------------------------------------------------------------------------



 


                                                ADOPTED WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY, (III) THAT SUCH RESOLUTIONS HAVE NOT BEEN
AMENDED, MODIFIED, REVOKED OR RESCINDED AS OF THE FOURTH AMENDMENT CLOSING DATE,
(IV) THAT THE ARTICLES OF ORGANIZATION AND REGULATIONS OF THE BORROWER AND EACH
GUARANTOR, AS APPLICABLE, HAVE NOT BEEN AMENDED OR OTHERWISE MODIFIED SINCE THE
EFFECTIVE DATE OF THE CREDIT AGREEMENT, EXCEPT PURSUANT TO ANY AMENDMENTS
ATTACHED THERETO, AND (V) AS TO THE INCUMBENCY AND SIGNATURE OF THE OFFICERS OF
THE BORROWER AND EACH GUARANTOR EXECUTING THIS FOURTH AMENDMENT;


 


(C)           EACH OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWER
AND EACH GUARANTOR IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE FOURTH AMENDMENT CLOSING DATE,
EXCEPT TO THE EXTENT SUCH REPRESENTATION AND WARRANTIES SPECIFICALLY RELATE TO
AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF SUCH EARLIER DATE;


 


(D)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING;


 


(E)           NO EVENT SHALL HAVE OCCURRED WITH RESPECT TO THE PARENT, THE
BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, WHICH, IN THE REASONABLE
OPINION OF ANY OF THE LENDERS, HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE,
A MATERIAL ADVERSE EFFECT;


 


(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FULLY EXECUTED
COPY OF THAT CERTAIN FEE LETTER BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT PERTAINING TO CERTAIN FEES AND EXPENSES PAYABLE BY THE BORROWER TO SUCH
PARTIES AS SET FORTH IN SUCH LETTER AND ALL FEES AND OTHER AMOUNTS DUE AND
PAYABLE ON OR PRIOR TO THE FOURTH AMENDMENT CLOSING DATE, INCLUDING, TO THE
EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT OF POCKET EXPENSES REQUIRED
TO BE REIMBURSED OR PAID BY THE BORROWER HEREUNDER;


 


(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EACH OF THE SECURITY
DOCUMENTS, DULY EXECUTED AND COMPLETED IN SUFFICIENT NUMBER OF COUNTERPARTS FOR
RECORDING, IF NECESSARY, AND THEY SHALL CONSTITUTE SATISFACTORY SECURITY
DOCUMENTATION TO CREATE FIRST PRIORITY SECURITY INTERESTS IN THE COLLATERAL,
(FREE AND CLEAR OF ALL LIENS, OTHER THAN LIENS PERMITTED BY SECTION 6.02 OF THE
CREDIT AGREEMENT);


 


(H)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FOLLOWING:


 


(I)            UNIFORM COMMERCIAL CODE FINANCING STATEMENTS (FORM UCC-1) AND
SUCH EVIDENCE OF FILING OR ARRANGEMENTS FOR FILING AS MAY BE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, NAMING THE RELEVANT LOAN PARTY AS THE DEBTOR AND THE
ADMINISTRATIVE AGENT AS THE SECURED PARTY, OR OTHER SIMILAR INSTRUMENTS OR
DOCUMENTS, FILED OR TO BE FILED UNDER THE UNIFORM COMMERCIAL CODE OF ALL
JURISDICTIONS AS MAY BE NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE
AGENT, DESIRABLE TO PERFECT THE SECURITY INTEREST OF THE ADMINISTRATIVE AGENT
PURSUANT TO THE SECURITY DOCUMENTS;


 

7

--------------------------------------------------------------------------------



 


(II)           CERTIFIED COPIES OF UNIFORM COMMERCIAL CODE REQUESTS FOR
INFORMATION OR COPIES (FORM UCC-11), OR A SIMILAR SEARCH REPORT CERTIFIED BY A
PARTY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, DATED A DATE REASONABLY NEAR TO
THE EFFECTIVE DATE, LISTING ALL EFFECTIVE FINANCING STATEMENTS WHICH NAME ANY
LOAN PARTY (UNDER ITS PRESENT NAME AND ANY PREVIOUS NAMES) AS THE DEBTOR AND
WHICH ARE FILED IN THE JURISDICTIONS IN WHICH FILINGS OF ANY SECURITY DOCUMENTS
ARE MADE PURSUANT TO THIS AGREEMENT, TOGETHER WITH COPIES OF SUCH FINANCING
STATEMENTS NONE OF WHICH (OTHER THAN THOSE (I) SECURING THE OBLIGATIONS, IF SUCH
FORM UCC-11 OR SEARCH REPORT, AS THE CASE MAY BE, IS CURRENT ENOUGH TO LIST SUCH
FINANCING STATEMENTS, OR (II) THAT ARE TERMINATED AS OF THE EFFECTIVE DATE OR
WITHIN A TIME FRAME OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT) SHALL
COVER ANY COLLATERAL DESCRIBED IN THE SECURITY DOCUMENTS; AND


 


(III)          COPIES OF TAX LIEN SEARCHES FOR EACH JURISDICTION IN WHICH A
SECURITY DOCUMENT IS FILED OR RECORDED PURSUANT TO THIS AGREEMENT, CERTIFIED BY
A PARTY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, LISTING ALL TAX LIENS IMPOSED ON
ANY LOAN PARTY OR ANY OF ITS ASSETS (NONE OF WHICH SHALL COVER ANY COLLATERAL
DESCRIBED IN THE SECURITY DOCUMENTS);


 


(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, AND BE SATISFIED
WITH, THE TITLE INFORMATION WITH RESPECT TO THE COLLATERAL AND SHALL, IN ITS
SOLE AND ABSOLUTE DISCRETION, BE SATISFIED WITH THE STATUS OF TITLE TO THE
COLLATERAL;


 


(J)            THE ADMINISTRATIVE AGENT OR ANY LENDER OR COUNSEL TO THE
ADMINISTRATIVE AGENT SHALL RECEIVE SUCH OTHER INSTRUMENTS OR DOCUMENTS AS THEY
MAY REASONABLY REQUEST;


 


(K)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE
EFFECTIVE DATE) OF MCAFEE & TAFT, COUNSEL FOR THE BORROWER, RELATING TO THE
PARENT, THE BORROWER AND ITS SUBSIDIARIES, THIS FOURTH AMENDMENT AND THE
TRANSACTIONS AND ANY OTHER MATTERS AS ANY LENDER SHALL REASONABLY REQUEST.  THE
BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER SUCH OPINION;


 


(L)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE
EFFECTIVE DATE) OF VINSON & ELKINS LLP, OUTSIDE COUNSEL FOR THE BORROWER,
RELATING TO CERTAIN OF THE LOAN PARTIES AND ANY OTHER MATTERS AS ANY LENDER
SHALL REASONABLY REQUEST.  THE BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER
SUCH OPINION;


 


(M)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FAVORABLE WRITTEN
OPINIONS (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE
EFFECTIVE DATE) OF EACH LOCAL COUNSEL OF THE BORROWER APPROVED BY THE
ADMINISTRATIVE AGENT, FOR EACH STATE WHERE ANY PORTION OF THE COLLATERAL IS
LOCATED, RELATING TO THE ENFORCEABILITY OF THE SECURITY DOCUMENTS IN SUCH STATE
AND ANY OTHER MATTERS AS ANY LENDER SHALL REASONABLY REQUEST;


 

8

--------------------------------------------------------------------------------



 


(N)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF THE BORROWER, THE
GUARANTORS, THE PARENT AND THE GENERAL PARTNER, THE AUTHORIZATION OF THE
TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO THE BORROWER, THE
GUARANTORS, PARENT AND THE GENERAL PARTNER, THIS FOURTH AMENDMENT, THE CREDIT
AGREEMENT OR THE TRANSACTIONS, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL; AND


 


(O)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED
THE EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A VICE PRESIDENT OR A FINANCIAL
OFFICER OF THE BORROWER, CONFIRMING COMPLIANCE WITH THE CONDITIONS SET FORTH IN
PARAGRAPHS (A) AND (B) OF SECTION 4.02 OF THE CREDIT AGREEMENT.


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date upon the satisfaction of all of the foregoing conditions, and
such notice shall be conclusive and binding.  Notwithstanding the foregoing, the
rights and obligations of the parties hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02 of the Credit Agreement) at or prior to 3:00 p.m. Oklahoma City,
Oklahoma time, on February 6, 2008 (and, in the event such conditions are not so
satisfied or waived, this Fourth Amendment shall be null and void and of no
further force and effect).

 


SECTION 14.             MISCELLANEOUS PROVISIONS.


 


(A)           FROM AND AFTER THE EXECUTION AND DELIVERY OF THIS FOURTH
AMENDMENT, THE CREDIT AGREEMENT SHALL BE DEEMED TO BE AMENDED AND MODIFIED AS
HEREIN PROVIDED, AND EXCEPT AS SO AMENDED AND MODIFIED THE CREDIT AGREEMENT
SHALL CONTINUE IN FULL FORCE AND EFFECT.


 


(B)           THE CREDIT AGREEMENT, THE FIRST AMENDMENT, THE SECOND AMENDMENT,
THE THIRD AMENDMENT AND THIS FOURTH AMENDMENT SHALL BE READ AND CONSTRUED AS ONE
AND THE SAME INSTRUMENT.


 


(C)           ANY REFERENCE IN ANY OF THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT
SHALL BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED BY THE FIRST AMENDMENT,
THE SECOND AMENDMENT, THE THIRD AMENDMENT AND THIS FOURTH AMENDMENT.


 


(D)           THIS FOURTH AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF OKLAHOMA AND OF THE UNITED STATES OF
AMERICA.


 


(E)           THIS FOURTH AMENDMENT MAY BE SIGNED IN ANY NUMBER OF COUNTERPARTS
AND BY DIFFERENT PARTIES IN SEPARATE COUNTERPARTS AND MAY BE IN ORIGINAL OR
FACSIMILE FORM, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(F)            THE HEADINGS HEREIN SHALL BE ACCORDED NO SIGNIFICANCE IN
INTERPRETING THIS FOURTH AMENDMENT.


 

9

--------------------------------------------------------------------------------



 


SECTION 15.             BINDING EFFECT.  THIS FOURTH AMENDMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE BORROWER, LENDERS AND THE ADMINISTRATIVE
AGENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT THE BORROWER
SHALL NOT HAVE THE RIGHT TO ASSIGN ITS RIGHTS HEREUNDER OR ANY INTEREST HEREIN
EXCEPT AS CONTEMPLATED BY THE CREDIT AGREEMENT.


 

[The remainder of this page intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be executed
by their respective duly authorized officers on the Fourth Amendment Closing
Date, to be effective as of the Effective Date.

 

 

 

HILAND OPERATING, LLC,

a Delaware limited liability company

 

 

 

 

By:

/s/ Ken Maples

 

 

Name:

Ken Maples

 

 

Title:

Chief Financial Officer,

 

 

 

Vice President - Finance and Secretary

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MIDFIRST BANK,

 

in its capacity as the Administrative Agent

 

 

 

 

 

By:

/s/ James P. Boggs

 

 

 

 

James P. Boggs

 

 

 

Senior Vice President

 

Address:

 

MidFirst Bank

 

MidFirst Plaza

 

501 N.W. Grand Blvd., Suite 100

 

Oklahoma City, Oklahoma 73118

 

Attention: James P. Boggs

 

Telephone No. : (405) 767-7115

 

Telecopy No. : (405) 767-7120

 

e-mail: james.boggs@midfirst.com

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MIDFIRST BANK,

 

in its capacity as a Lender

 

 

 

 

 

By:

/s/ James P. Boggs

 

 

 

 

James P. Boggs

 

 

 

Senior Vice President

 

Address:

 

MidFirst Bank

 

MidFirst Plaza

 

501 N.W. Grand Blvd., Suite 100

 

Oklahoma City, Oklahoma 73118

 

Attention: James P. Boggs

 

Telephone No. : (405) 767-7115

 

Telecopy No. : (405) 767-7120

 

e-mail: james.boggs@midfirst.com

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 /s/ Stephen J. Hoffman

 

 

Name: Stephen J. Hoffman

 

Title: Managing Director

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION

 

 

 

 

 

By:

/s/ Shawn Young

 

 

Name: Shawn Young

 

Title: Director

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND

 

 

 

 

 

By:

/s/ Karen Weich

 

 

Name: Karen Weich

 

Title:  Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FORTIS CAPITAL CORP.

 

 

 

 

 

By:

/s/ Deirdre Sanborn

 

Name: Deirdre Sanborn

 

Title: Director

 

 

 

By:

/s/ Farhan Iqbal

 

Name: Farhan Iqbal

 

Title: Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

 

By:

/s/ Kathleen J. Bowen

 

Name:  Kathleen J. Bowen

 

Title:  Senior Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Tyler Fauerbach

 

Name:  Tyler Fauerbach

 

Title:  Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF OKLAHOMA

 

 

 

 

 

By:

/s/ Mike Weatherholt

 

Name:  Mike Weatherholt

 

Title:  Officer

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

ACKNOWLEDGMENT OF GUARANTORS

 

--------------------------------------------------------------------------------